EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claim 49 depends from claim 1.

Allowable Subject Matter
Claims 1, 2, 4, 6, 10, 12, 13, 16, 17, 21, 23, 25, 26, 28, 44, 45, 47-49, 51, 53, 57, 59, 62-65, 67, 68, 70 and 71 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art reference is Hill et al. (US 6,953,549 B2).
	Regarding claim 1, Hill et al. discloses a mass flow control system for controlling mass flow rate of a catalytically reactive gas within a mixed gas stream comprising: (a) a mixed gas source providing a mixed gas stream, the mixed gas stream comprising a catalytically reactive gas (vaporized hydrogen peroxide) and a carrier gas, wherein the catalytically reactive gas has a lower molar flow rate than the carrier gas; a humidity sensor (122) and a temperature probe (124); (c) a decomposition chamber (24) configured to accept a portion of the mixed gas stream, wherein the decomposition chamber comprises a catalyst configured to decompose with the catalytically reactive gas; and (e) a controller (132) (see Abstract; figure 1; column 2, line 18 through column 8, line 62 and claims 9 and 11). 
	Hill et al. fails to disclose (b) a first sensor comprising a first probe configured to measure a first temperature of the mixed gas stream; (d) a second sensor comprising a second probe disposed within the decomposition chamber and configured to measure a second temperature of the mixed gas stream following reaction between the catalyst and the catalytically reactive gas; (e) a controller in electrical communication with the first and second sensors, wherein the controller is configured to determine the 
	Claims 2, 4, 6, 10, 12, 13, 16, 17, 21, 23, 25, 26, 28, 44, 45, 47-49 and 71 depend on claim 1.
	Regarding claim 51, Hill et al. discloses a method of controlling mass flow of a dilute catalytically reactive gas in a mixed gas stream comprising: (a) providing a mixed gas stream from a mixed gas source, the mixed gas stream comprising a dilute catalytically reactive gas generated from a liquid source (a solution of hydrogen peroxide and water), and a carrier gas; and (c) exposing at least a portion of the mixed gas stream to a catalyst configured to react with the catalytically reactive gas (see Abstract; figure 1; column 2, line 18 through column 8, line 62 and claims 9 and 11).
Hill et al. fails to disclose a method of controlling mass flow of a dilute catalytically reactive gas in a mixed gas stream comprising: (b) determining a first temperature of the mixed gas stream; (d) determining a second temperature of the mixed gas stream following reaction between the catalyst and the catalytically reactive gas; (e) determining mass flow of the catalytically reactive gas by determining a change in temperature following contact of the mixed gas stream with the catalyst, wherein the change in temperature is relatively independent of the pressure or flow rate of the mixed gas stream; and (f) adjusting one or more of temperature of the liquid source, pressure of a headspace of the liquid source, and carrier gas flow rate to achieve a desired mass flow rate of the dilute catalytically reactive gas.
	Claims 53, 57, 59, 62-65, 67, 68 and 70 depend on claim 51.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774